[Cite as State v. Wilson, 2016-Ohio-7287.]


                                        COURT OF APPEALS
                                       STARK COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT



STATE OF OHIO                                :       JUDGES:
                                             :       Hon. Sheila G. Farmer, P.J.
        Plaintiff-Appellee                   :       Hon. William B. Hoffman, J.
                                             :       Hon. Craig R. Baldwin, J.
-vs-                                         :
                                             :
TIFFANY WILSON                               :       Case No. 2015CA00221
                                             :
        Defendant-Appellant                  :       OPINION




CHARACTER OF PROCEEDING:                             Appeal from the Canton Municipal
                                                     Court, Case No. 2015CRB04587




JUDGMENT:                                            Affirmed




DATE OF JUDGMENT:                                    October 11, 2016




APPEARANCES:

For Plaintiff-Appellee                               For Defendant-Appellant

TASHA FORCHIONE                                      PATRICK L. CUSMA
218 Cleveland Avenue, SW                             702 Courtyard Centre
Canton, OH 44702                                     116 Cleveland Avenue, NW
                                                     Canton, OH 44702
Stark County, Case No. 2015CA00221                                                      2

Farmer, P.J.

       {¶1}    On September 29, 2015, appellant, Tiffany Wilson, was charged with

receiving stolen property (a camera and a ring) in violation of R.C. 2913.51. A jury trial

was held on December 3, 2015.          The jury found appellant guilty as charged.     By

judgment entry filed December 8, 2015, the trial court sentenced appellant to one

hundred eighty days in jail, all but thirty days suspended.

       {¶2}    Appellant filed an appeal and this matter is now before this court for

consideration. Assignments of error are as follows:

                                              I

       {¶3}    "THE VERDICT AGAINST APPELLANT WAS NOT SUPPORTED BY

SUFFICIENT EVIDENCE."

                                             II

       {¶4}    "THE VERDICT AGAINST APPELLANT WAS AGAINST THE MANIFEST

WEIGHT OF THE EVIDENCE."

                                             III

       {¶5}    "APPELLANT'S CONVICTION WAS A RESULT OF CUMULATIVE

ERROR AND SHOULD BE REVERSED ACCORDINGLY."

                                            I, II

       {¶6}    Appellant claims her conviction for receiving stolen property was against

the sufficiency and manifest weight of the evidence as the state failed to prove beyond a

reasonable doubt that she exercised dominion and control over the items or that she

knew the items were stolen. We disagree.
Stark County, Case No. 2015CA00221                                                        3


       {¶7}   On review for sufficiency, a reviewing court is to examine the evidence at

trial to determine whether such evidence, if believed, would support a conviction. State

v. Jenks, 61 Ohio St.3d 259 (1991). "The relevant inquiry is whether, after viewing the

evidence in a light most favorable to the prosecution, any rational trier of fact could have

found the essential elements of the crime proven beyond a reasonable doubt." Jenks at

paragraph two of the syllabus, following Jackson v. Virginia, 443 U.S. 307 (1979). On

review for manifest weight, a reviewing court is to examine the entire record, weigh the

evidence and all reasonable inferences, consider the credibility of witnesses and

determine "whether in resolving conflicts in the evidence, the jury clearly lost its way and

created such a manifest miscarriage of justice that the conviction must be reversed and

a new trial ordered." State v. Martin, 20 Ohio App.3d 172, 175 (1st Dist.1983). See

also, State v. Thompkins, 78 Ohio St.3d 380, 1997-Ohio-52. The granting of a new trial

"should be exercised only in the exceptional case in which the evidence weighs heavily

against the conviction." Martin at 175.

       {¶8}   Appellant was convicted of receiving stolen property in violation of R.C.

2913.51 which states: "No person shall receive, retain, or dispose of property of another

knowing or having reasonable cause to believe that the property has been obtained

through commission of a theft offense."

       {¶9}   Two items were recovered from a pawnshop, a camera and a ring. T. at

78. The items belonged to Donna Cole. Id. Mrs. Cole testified appellant admitted to her

that Mrs. Cole's daughter, Amanda, gave her the items and she and Amanda split the

proceeds from pawning the items. T. at 77-78, 85, 87. Mrs. Cole testified the camera

was in plain view in her home, and appellant knew the camera belonged to her because
Stark County, Case No. 2015CA00221                                                       4


Mrs. Cole had used it to take pictures of appellant. T. at 75, 97. Mrs. Cole's significant

other, Geary Cole, testified appellant admitted to him that Amanda took the items and

she [appellant] pawned the items. T. at 108.

       {¶10} The physical evidence demonstrates appellant identified herself as the

"pledgor" of the items. T. at 124, 136-137; State's Exhibit 2. The videotape of the

transaction demonstrates appellant presented the items to the pawnshop clerk, signed

the pawn ticket, and received the money from the clerk. T. at 124, 144; State's Exhibit 4.

       {¶11} We find appellant's admissions, coupled with the videotape of the

transaction and the pawn ticket, constitute sufficient credible evidence of appellant

exerting dominion and control over the items and that she knew the items were stolen.

       {¶12} Assignments of Error I and II are denied.

                                            III

       {¶13} Appellant claims cumulative error warranting reversal. Given our ruling in

Assignments of Error I and II, we find this assignment to be moot.
Stark County, Case No. 2015CA00221                                            5


       {¶14} The judgment of the Canton Municipal Court of Stark County, Ohio is

hereby affirmed.

By Farmer, P.J.

Hoffman, J. and

Baldwin, J. concur.




SGF/sg 927